MORROW, Presiding Judge.
The offense is an attempt to pass a forged instrument; penalty assessed at confinement in the penitentiary for two years, as defined in article 996, P. C., 1925.
The appellant presented to Harry Johnson, a salesman in *537the store of Katz & Sullivan, in payment of some merchandise, a check for $72.40, purporting to have been drawn upon the United Gas Public Service Company, signed by R. R. Lott, District Cashier, and payable to W. E. Davis. While preparing the goods selected by the appellant, Johnson gave the check to Katz, to whom the appellant represented that his name was Davis and presented a printed card with that name upon it. The transaction occurred after banking hours, but Katz found one' of the bankers of the bank upon which the check was drawn and learned from him that Davis was without funds in the bank and that there was no account in the bank of that name. Katz then notified an officer, who came and arrested the appellant while he was still in the store.
The witness Lott testified that he did not sign the check and did not authorize its issuance; that he did not know the appellant and had never seen him until the time of the transaction in question.
Appellant testified that he received the check from one Evans and thought it was genuine. The appellant’s position, as revealed by his testimony, is as follows: Appellant and Evans were friends and were preparing to return to their home in Cisco, Texas. They had been out of work and Evans was in debt to the appellant. They had an automobile which was parked on the street, and, while Evans went for the car, the appellant (at Evans’ request) took the check to the bank to have it cashed. Out of the money gotten on the check the appellant was to receive the money which Evans owed him. Being in need of clothes, the appellant sought to use the check at the store where he was arrested.
There are no bills of exception, and the sufficiency of the evidence to support the judgment of conviction is not open to serious question.
There is a motion for new trial making some complaints of the rulings of the court, but the averments of the motion are not supported by bills of exception. Therefore, this court has no choice but to order an affirmance of the judgment of conviction, which is accordingly done.

Affirmed.